Citation Nr: 1111743	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for retinitis.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for presbyopia.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal condition.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for paranasal sinusitis with a respiratory condition.

5.  Entitlement to service connection for a lung condition (claimed as obstructive pulmonary disease (COPD)).

6.  Entitlement to service connection for a large intestinal polyp.

7.  Entitlement to service connection for atherosclerosis (also claimed as swollen legs and feet) secondary to a service-connected condition.

8.  Entitlement to service connection for a duodenal ulcer.

9.  Entitlement to an increased rating for a neck cyst, status post excision, currently evaluated as noncompensable.

10.  Entitlement to total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1958 and from October 1958 to October 1979.

This matter is before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January and December 1997, the RO declined to reopen the Veteran's claims for service connection for retinitis and presbyopia, respectively. 

In January 2005, the RO denied an increased evaluation for the Veteran's service-connected neck cyst and denied the Veteran's claim for TDIU.

In April 2006, the RO denied service connection for a duodenal ulcer, and declined to reopen claims for service connection for sinusitis with a respiratory condition and a gastrointestinal condition.
 
In November 2006, the RO denied service connection for a lung condition (claimed as COPD), a large intestinal polyp, and atherosclerosis.

At the beginning of the appeal, the Veteran was represented by the American Legion.  In the April 2008 Form 9, the Veteran revoked the power of attorney.  He has not appointed another representative.

The Board remanded the case in April 2010 for additional development.  Not all of the directives of the remand were substantially complied with.

There is no indication in the record that the RO has developed and adjudicated the Veteran's claims for service connection for a right eye cataract, gum disease, a skeletal condition, partial loss of use of the extremities, and a wrist condition, or the issue of whether new and material evidence has been submitted to reopen claims of PTSD and a kidney/urinary condition.  Therefore, these claims are again referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives. Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Manlincon Issue

The April 2010 Board remand noted that VA needed to provide the Veteran with a statement of the case (SOC) regarding the issues of whether new and material evidence has been submitted to reopen claims of retinitis and presbyopia.  VA did not provide the Veteran with an SOC.  Accordingly, these claims must be remanded again so that the Veteran can be provided with an SOC.  

Atherosclerosis

The April 2010 Remand Order instructed VA to provide the Veteran with updated notice regarding his claim for secondary service connection for artherosclerosis, including notice of the amendment to 38 C.F.R. § 3.310.  VA did not provide the Veteran with said notice.  Accordingly, this claim must be remanded again so that this can be done.

With respect to all issues on appeal other than retinitis and presbyopia, the April 2010 Remand Order instructed VA to readjudicate the claims and provide the Veteran with a supplemental statement of the case (SSOC).  VA failed to do so.  As the proper due process procedure was not followed with respect to these claims, the case must be remanded again so that the Veteran can be provided with an SSOC.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  Expedited handling is required.

1. Provide the Veteran with updated notice regarding his claim for secondary service connection for atherosclerosis, including notice of the amendment to 38 C.F.R. § 3.310.

2. Then, issue a statement of the case to the Veteran addressing whether new and material evidence has been submitted to reopen claims for service connection for retinitis and presbyopia.  The statement of the case should include all relevant law and regulations pertaining to the claims.

3. Thereafter, re-adjudicate the remaining claims.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

